Case: 18-12394    Date Filed: 12/11/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 18-12394
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket No. 2:05-cr-00132-WKW-CSC-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JOHN WHITE,

                                                            Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                              (December 11, 2018)

Before TJOFLAT, JORDAN and FAY, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in John White’s plea agreement is GRANTED. See United States v.

Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be
              Case: 18-12394      Date Filed: 12/11/2018   Page: 2 of 2


enforced if it was made knowingly and voluntarily); United States v. Bascomb, 451

F.3d 1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).




                                           2